Citation Nr: 1530233	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is at least as likely as not that the Veteran's bilateral hearing loss was caused by acoustic trauma sustained during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 
Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease, to include sensorineural hearing loss, in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

The Veteran contends that his bilateral hearing loss had its onset in service.  Specifically, he contends that while serving in Vietnam, he was in close proximity to explosions and blasts that caused immediate hearing loss and tinnitus.  He contended at his hearing that he had been experiencing hearing loss since his Vietnam service.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran's service treatment records reflect that prior to his service in Vietnam, no hearing loss was shown. However, two years following his return from Vietnam, in March 1970, the Veteran displayed evidence of high frequency hearing loss, with a diagnosis of sensorineural hearing loss.  He was noted to be an artillery airborne generator man.  It was noted that he did not want to be placed on profile.

The Veteran's service separation papers reflect that his military occupational specialty was that of a radio systems officer, and that he also received a senior parachutist badge.  The Veteran has been shown to have had service in Vietnam. 

On May 2011 VA examination, the Veteran was noted to suffer from bilateral hearing loss that met the criteria to be considered disabling by the VA.  See 38 C.F.R. § 3.385 (2014).  The Veteran reported that he was exposed to the noise of small arms fire, heavy artillery, mortars and paratrooper noise, helicopters, and aircraft engines while in service.  Because the Veteran's claims file was not available for review, the examiner could not provide an opinion as to the etiology of his hearing loss.  The examiner did conclude, however, that given the reported time of onset and nature of the Veteran's service duties, it was at least as likely as not that the Veteran's tinnitus was related to his service.  In June 2011, upon review of the claims file, the examiner stated that an opinion as to the etiology of the Veteran's hearing loss could not be provided without resort to speculation because there was no audiometry test on separation examination.  

In this case, the Board finds that the evidence is at least in equipoise with regard to the Veteran's claim for service connection for bilateral hearing loss.  For one, his reported in-service noise exposure appears to be fairly consistent with his service as a radio operator while stationed in Vietnam.  He was also exposed to loud weapons fire during a period of war.  Accordingly, given the Veteran's testimony as to exposure to noise in service, the Board finds that his duties are consistent with acoustic trauma in service.  In that regard, the Board finds no reason to doubt the Veteran's credibility as to his report of in-service noise exposure.  The question then becomes whether his current hearing loss is related to the in-service noise exposure.

In that regard, the service treatment records demonstrate that upon return from Vietnam, the Veteran was diagnosed with sensorineural hearing loss.  Prior to his Vietnam service, his hearing was considered to be normal.  The 2011 VA examiner stated that it could not be determined whether the Veteran's hearing loss was caused or aggravated by service because of the lack of separation hearing examination.  However, when reviewing the totality of the evidence in this case, in light of the diagnosis of hearing loss in service, as well as the Veteran's credible lay testimony, the Board finds that the weight of the credible evidence weighs in favor of the Veteran.  To that extent, the VA examiner could not rule out that the Veteran's bilateral hearing loss was caused or aggravated by his service.  Accordingly, there appears to be an injury in service documented in the service records, credible evidence as to continuity of symptoms since service, and post-service medical evidence supportive of the Veteran's claim.  The Veteran's service duties suggest exposure to acoustic trauma, and his tinnitus has been positively associated with such noise exposure.  Thus, in applying the benefit of the doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


